

Amendment to Employment Agreement of Marc Zandman
 
     Amendment to Employment Agreement (this “Amendment”), made as of August 8,
2010 by and between Vishay Israel Ltd., a corporation organized under the laws
of the State of Israel (“Vishay Israel”) and a wholly-owned subsidiary of Vishay
Intertechnology, Inc., a Delaware corporation (“Vishay”), and MARC ZANDMAN
(“Executive”) (collectively the “Parties”).
 
     WHEREAS, Executive has been employed by Vishay Israel pursuant to an
Employment Agreement, made as of January 1, 2004, between the Parties (the
“Employment Agreement”);
 
     WHEREAS, Section 8.5 of the Employment Agreement provides that Vishay
Israel and Executive may amend the Employment Agreement by mutual agreement in
writing; and
 
     WHEREAS, the Company and Executive desire to amend the Employment Agreement
as set forth.
 
     NOW THEREFORE, in consideration of the premises and the mutual benefits to
be derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
     1. Section 4.1 of the Employment Agreement is hereby amended to substitute
“NIS 1,866,750” for “$219,000” in the first sentence of the section.
 
     2. Section 4.2 of the Employment Agreement is hereby amended to read as
follows:
 
          “4.2 Bonus. Executive shall be eligible for an annual performance
bonus, payable in cash on or before March 15 of the following year, subject to a
range from 0% to 200% of Executive’s Base Salary at the commencement of the year
and with a target of 50% of such Base Salary. The amount of such bonus shall be
determined by the Board of Directors upon recommendation of the Compensation
Committee of the Board of Directors, in consultation with the Chief Executive
Officer of Vishay, and shall be based upon the achievement of such individual or
company performance goals as recommended by the Chief Executive Officer and
approved by the Compensation Committee.”
 
     3. The Employment Agreement is hereby amended to add the following new
Sections 4.5 and 4.6 after Section 4.4 of the Employment Agreement:
 
          “4.5 Annual Equity Grant. Vishay granted Executive on March 18, 2010,
11,000 time-vested restricted stock units (“RSUs”) and 34,000 performance-based
restricted stock units (“PBRSUs”), under the Vishay Intertechnology 2007 Stock
Incentive Program (the “Stock Incentive Program”). Vishay Israel warrants that
commencing on January 1, 2011 and on each January 1 thereafter during the Term,
Vishay shall grant Executive an annual equity award under the Stock Incentive
Program (or any successor plan or arrangement thereof) having a value
approximately equal to 100% of Executive’s Base Salary on such date. Twenty-five
percent of each such grant shall be in the form of RSUs, and 75% shall be in the
form of PBRSUs. The fair market value of Common Stock as of January 1 of a year
for purposes of determining the number of RSUs and PBRSUs to be granted shall be
equal to the closing price of such stock on the New York Stock Exchange on the
trading day immediately preceding such January 1. Subject to Executive’s
continued employment with Vishay Israel, the RSUs and PBRSUs shall vest on
January 1 of the third year following their grant, provided that, in the case of
the PBRSUs, only to the extent the performance criteria applicable to the PBRSUs
are realized. In the event of the termination of Executive’s employment with
Vishay Israel by Vishay Israel without Cause, by Executive for Good Reason, for
any reason other than Cause after Executive attains age 62, or as a result of
his death or disability, the outstanding RSUs granted pursuant to this Section
4.5 shall immediately vest and the outstanding PBRSUs granted pursuant to this
Section 4.5 shall vest on their normal vesting date to the extent the applicable
performance criteria are realized. In the event of a Change in Control (as
defined in the Stock Incentive Program), all of such outstanding RSUs and PBRSUs
shall immediately vest.
 
1
 

--------------------------------------------------------------------------------



          “4.6 Special Transaction Bonus. Vishay Israel shall pay, or shall
cause Vishay to pay, Executive a $500,000 special transaction related cash bonus
within 30 days after the consummation of the spin-off of Vishay Precision Group
Inc. from Vishay.”
 
     4. Section 5.1 of the Employment Agreement is hereby amended to read as
follows
 
          “5.1 Participation in Benefit Plans and Programs. During the Term, (a)
Executive, together with his spouse and dependent children up to age 26, shall
be entitled to participate in any and all medical insurance (including
hospitalization, doctor visits, pharmaceutical, vision and dental coverage) to
the maximum extent made available under plans maintained by the Company from
time to time, and group health insurance, disability insurance, life insurance
and retirement plans which are generally made available by Vishay and Vishay
Israel to its senior executives, subject to the eligibility requirements and
other provisions of such plans and programs; and (b) Vishay Israel shall pay for
all premiums therefore and reimburse Executive for out-of-pocket expenses and
co-payments incurred in connection with such plans.
 
     5. Section 6.2(b) of the Employment Agreement is amended by adding clause
(v) as follows:
 
“(v) If Executive is under age 62 on the Date of Termination, continued
eligibility for medical benefits under the Vishay Intertechnology, Inc. Welfare
Plan (or any successor plan) until the earlier of (i) the third anniversary of
the Date of Termination (after which Executive will be eligible for COBRA
continuation coverage) and (ii) such time as Executive becomes eligible for
coverage under the plan of another employer. The cost to Executive and the other
terms of such coverage shall be the same as if Executive had not terminated
employment.
 
     6. Section 6.2(c) of the Employment Agreement is amended to read as
follows:
 
          “(c) Retirement. In the event Executive’s employment with Vishay
Israel terminates for any reason other than Cause after Executive attains age
62, Executive shall be entitled to the following:
 
(i) The payments and benefits provided under Section 6.2(a) hereof.
 
(ii) At Executive’s (or his surviving spouse’s or child’s) election, either
continued eligibility for medical benefits under a plan sponsored by Vishay or
Vishay Israel for its senior executives or a reimbursement to Executive for
privately obtained coverage, in either case for the life of Executive, his
surviving spouse and his dependent children up to age 26. The annual cost to
Vishay Israel, whether as reimbursement (including out of pocket expenses
related to hospitalization, prescriptions, dental, and vision) or premium costs,
shall not exceed $15,000 (or, if less, the amount Vishay Israel then pays for
medical coverage for its senior executives), provided, however, that Executive,
his surviving spouse and/or his dependent children up to age 26 shall be
permitted to continue coverage and pay any cost in excess of such limit.
 
2
 

--------------------------------------------------------------------------------



     7. The amendments to the Employment Agreement made by paragraphs 1 and 2
hereof shall be effective as of January 1, 2010. The amendment made by paragraph
3 hereof shall be effective as of March 18, 2010. The amendment made by
paragraphs 4, 5 and 6 hereof shall be effective as of August 8, 2010.
 
     8. Except as set forth in this Amendment, all other terms and conditions of
the Employment Agreement shall remain unchanged and in full force and effect.
 
     9. This Amendment may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
3
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be executed on its behalf as of the date first above written.
 

VISHAY ISRAEL LTD.     By: /s/ Ita Goldberg   Name: Ita Goldberg Title: Vice
President Human Resources



By: /s/ Gil Weisler     Name: Gil Weisler Title:




/s/ Marc Zandman   Marc Zandman


4
 

--------------------------------------------------------------------------------